Title: 1771. Aug. 8 [i.e. 9?]. Fryday.
From: Adams, John
To: 


       Have loitered at home the most of the past Week, gazing at my Workmen. I set ’em upon one Exploit, that pleases me much. I proposed ploughing up the Ground in the Street along my Stone Wall opposite to Mr. Jos. Fields, and carting the Mould into my Cow Yard. A few Scruples, and Difficulties were started but these were got over—and Plough, Cart, Boards, Shovells, Hoes, &c. were collected, and We found it easyly ploughed by one Yoke of Oxen, very easy to shovel into the Cart, and very easily spread in the Yard. It was broke entirely to Pieces, and crumbled like dry Snow or indian meal in the Cow Yard. It is a Mixture of Sand, of Clay, and of the Dung of Horses, neat Cattle, Sheep, Hogs, Geese &c. washed down the whole length of Pens hill by the Rains. It has been a Century a Washing down, and is probably deep. We carted in 8 Loads in a Part of an Afternoon with 3 Hands besides ploughing it up, and 8 Loads more the next forenoon, with 2 Hands. I must plough up a long ditch the whole length of my Wall from N. Belchers to my House, and cart in the Contents. I must plough up the whole Balk from my Gate to Mr. Fields Corner, and cart in the Sward. I must enlarge my Yard and plough up what I take in, and lay on that Sward; I must dig a Ditch in my fresh Meadow from N. Belchers Wall down to my Pond, and cart the Contents into my Yard. I must open and enlarge four Ditches from the Street down to Deacon Belchers Meadow, and cart in the Contents. I must also bring in 20 Loads of Sea Weed, i.e. Eel Grass, and 20 Loads of Marsh Mud, and what dead ashes I can get from the Potash Works and what Dung I can get from Boston, and What Rock Weed from Nat. Belcher or else where. All this together with what will be made in the Barn and Yard, by my Horses, Oxen, Cows, Hogs, &c. and by the Weeds, that will be carried in from the Gardens, and the Wash and Trash from the House, in the Course of a Year would make a great Quantity of Choice manure.
       J.Q. says Mr. Otis was quite wild at the Bar Meeting—cursed the Servants for not putting 4 Candles on the Table, swore he could yet afford to have 4 upon his own—&c.—&c.
      